
	
		II
		111th CONGRESS
		1st Session
		S. 533
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Ms. Collins (for
			 herself, Mr. Kennedy, and
			 Ms. Snowe) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Coastal Zone Management Act of 1972 to
		  establish a grant program to ensure waterfront access for commercial fishermen,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Working Waterfront Preservation
			 Act of 2009.
		2.Commercial
			 fishing access protection programThe Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.) is amended by inserting after section 306 the
			 following:
			
				306A.Commercial
				fishing access grants
					(a)DefinitionsIn this section:
						(1)Eligible
				entityThe term eligible entity means—
							(A)the government of
				a Coastal State;
							(B)a unit of local
				government within a Coastal State; or
							(C)a nonprofit
				organization or a fishing cooperative that the Secretary determines is
				appropriate to receive a grant under subsection (b).
							(2)Eligible
				projectThe term eligible project means—
							(A)a project to
				acquire real property or an interest in real property located in a Coastal
				State for the purpose of providing access to persons engaged in the commercial
				fishing industry or the aquaculture industry to coastal waters in working
				waterfront areas; or
							(B)a project to make
				improvements to real property located in a Coastal State and owned by an
				eligible entity, including the construction or repair of wharfs or related
				facilities, to provide access to persons engaged in the commercial fishing
				industry or the aquaculture industry to coastal waters in working waterfront
				areas.
							(3)Fishing
				cooperativeThe term fishing cooperative means a
				fishing or fish marketing association organized in a Coastal State for the
				purpose of promoting, fostering, and encouraging fishing or marketing of fish
				and fishery products through cooperation of the members of such association and
				for the benefit of such members as producers of such products.
						(4)Nonprofit
				organizationThe term nonprofit organization means
				an organization that is—
							(A)described in
				section 501(c) of the Internal Revenue Code of 1986; and
							(B)exempt from
				taxation under section 501(a) of the Internal Revenue Code of 1986.
							(5)State fisheries
				officialThe term State fisheries official means the
				principal State official with marine fishery management responsibility and
				expertise in a Coastal State, who is designated as such by the Governor of the
				State, so long as the official continues to hold such position, or the designee
				of such official.
						(6)Working
				waterfront areasThe term working waterfront areas
				means land that is used for, or that supports, commercial fishing or the
				aquaculture industry.
						(b)Grant
				program
						(1)In
				generalThe Secretary is authorized to award a grant to an
				eligible entity for the purpose of carrying out an eligible project.
						(2)ConsiderationsIn
				awarding a grant for an eligible project under this section, the Secretary
				shall consider—
							(A)the need for the
				eligible project based on the assessment of need submitted under paragraph
				(3)(B)(i);
							(B)the economic
				significance of the eligible project to the commercial fishing industry or the
				aquaculture industry in the immediate vicinity and in the Coastal State in
				which the eligible project is located;
							(C)the degree of
				community support for the eligible project;
							(D)the level of
				threat that the property proposed to be acquired or improved with such grant
				will be converted to uses incompatible with commercial fishing or the
				aquaculture industry;
							(E)the utility of
				the eligible project for commercial fishing or the aquaculture industry, with
				respect to the natural characteristics and developed infrastructure of the
				property proposed to be acquired;
							(F)whether a
				business plan or a harbor plan exists for the area in which the project will be
				located and whether the eligible project is consistent with such plan;
							(G)for an eligible
				project described in subsection (a)(2)(A), the availability of alternative real
				property or an alternative interest in real property that would ensure that
				persons engaged in the commercial fishing industry or the aquaculture industry
				have access to coastal waters in working waterfront areas; and
							(H)whether a land
				use plan exists for the area in which the project will be located and whether
				the project is consistent with such plan.
							(3)Application and
				review
							(A)In
				generalAn eligible entity seeking a grant under this section
				shall submit to the appropriate State fisheries official, at such time and in
				such manner as the Secretary shall prescribe, an application for the
				grant.
							(B)Assessment of
				needAn application for a grant may be considered by the
				Secretary if the appropriate State fisheries official—
								(i)prepares an
				assessment of the need for the proposed eligible project, taking into
				account—
									(I)the needs of the
				commercial fishing industry or the aquaculture industry in the State;
									(II)the needs of
				other industries and other parties in the area in which the project will be
				located;
									(III)whether
				alternative sites exist for the proposed project; and
									(IV)the social and
				cultural value of the industries to the affected community and State;
				and
									(ii)submits to the
				Secretary—
									(I)the application
				submitted under subparagraph (A); and
									(II)the assessment
				of need prepared under clause (i).
									(4)Cost
				sharing
							(A)In
				generalThe amount of a grant awarded under this section to carry
				out an eligible project may not exceed 75 percent of the total cost of the
				eligible project.
							(B)AssurancesAs
				a condition of receipt of a grant under this section, an eligible entity shall
				provide to the Secretary such assurances as the Secretary determines are
				sufficient to demonstrate that the share of the cost of each eligible project
				that is not funded by the grant awarded under this section has been
				secured.
							(C)FormThe
				share of the cost of carrying out an eligible project that is not funded by a
				grant awarded under this section may be provided in cash or in kind (including
				a donation of land).
							(5)Use of grant
				funds for eligible projects
							(A)Purchases
								(i)In
				generalExcept as provided in clause (ii), grants awarded under
				this section may be used to purchase privately owned real property or interests
				in privately owned real property, including easements, only from willing
				sellers at fair market value.
								(ii)Sales at less
				than fair market valueA grant awarded under this section may be
				used to acquire privately owned real property or an interest in privately owned
				real property at less than fair market value only if the owner certifies to the
				Secretary that the sale is being entered into willingly and without
				coercion.
								(iii)No exercise
				of eminent domainNo Federal, State, or local agency may exercise
				the power of eminent domain to secure title to any real property or facilities
				in connection with a project carried out under this title.
								(B)TitleTitle
				to real property or an interest in real property acquired with a grant awarded
				under this section may be held, as determined appropriate by the Secretary in
				consultation with the appropriate Coastal State, by—
								(i)the Coastal
				State;
								(ii)a unit of local
				government of the Coastal State;
								(iii)a nonprofit
				organization; or
								(iv)a fishing
				cooperative.
								(6)Continued
				access to coastal waters
							(A)Requirement for
				agreementThe Secretary shall enter into an agreement with an
				eligible entity that receives a grant under this section. Such agreement shall
				require the eligible entity to provide the Secretary the assurances that the
				Secretary determines are appropriate to ensure that the eligible project is not
				converted to a use that is inconsistent with the purposes for which the grant
				was awarded.
							(B)Reversionary
				interest
								(i)In
				generalIf the Governor of a Coastal State makes a determination
				described in clause (ii), all right, title, and interest in and to the property
				shall, except as provided in clause (iii), revert, at the option of the
				Governor, to the Coastal State, and the State shall have the right of immediate
				entry onto the property. Any determination of the Governor under this paragraph
				shall be made on the record after an opportunity for a hearing.
								(ii)DeterminationThe
				determination referred to in clause (i) is a determination that—
									(I)the unit of local
				government, nonprofit organization, or fishing cooperative is unable or
				unwilling to enforce the terms of the easement; or
									(II)the easement has
				been modified in a manner that is inconsistent with the purposes for which the
				grant was awarded.
									(iii)Conveyance to
				another unit of local government or nonprofit organizationIf the
				Governor of a Coastal State makes a determination under clause (ii), the State
				may convey or authorize the unit of local government, nonprofit organization,
				or fishing cooperative to convey the easement to another unit of local
				government, nonprofit organization, or fishing cooperative.
								(7)Approval or
				disapprovalAs soon as practicable after the date on which the
				Secretary receives an application under subsection (3)(B)(ii), the Secretary
				shall—
							(A)review the
				application; and
							(B)(i)award a grant to the
				applicant; or
								(ii)disapprove the application and
				provide the applicant a statement that describes the reasons why the
				application was disapproved, including a deadline by which the applicant may
				resubmit the application.
								(8)Administrative
				costsA Coastal State, on approval of the Secretary and subject
				to any regulations promulgated by the Secretary, may use up to 10 percent of
				the amounts made available under this section to pay the administrative costs
				of the program incurred by the Coastal State.
						(9)Treatment of
				purchase proceedsFor purposes of the Internal Revenue Code of
				1986, gross income shall not include 50 percent of the gain from the sale or
				exchange of private land or interests in private land in purchases described in
				paragraph (5)(A).
						(c)Annual
				reportThe Secretary shall
				submit to Congress an annual report that describes the eligible projects funded
				with grants awarded under this
				section.
					.
		3.Authorization of
			 appropriationThere are
			 authorized to be appropriated to the Secretary of Commerce $50,000,000 for each
			 of the fiscal years 2009, 2010, and 2011 to carry out the provisions of section
			 306A of the Coastal Zone Management Act of 1972, as added by section 2.
		
